DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 was filed after the mailing date of the first action on the merits on September 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6-7, 9-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20160309784 A1 (hereinafter SILVESTRINI) in view of US 20080092912 A1 (hereinafter ROBINSON).
Regarding claim 1, SILVESTRINI discloses an aerosol generating system (abstract).  The system comprises a heater (Fig. 1a, electrical heater 106, ¶118); and an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118), wherein the heater is arranged to heat the aerosolizable material in use (¶125).  
SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include a tobacco rod with a first and second composition providing separate volatile components  as taught in ROBINSON.  A person of ordinary skill in the art would obviously use the assembly of SILVESTRINI to provide heat to a tobacco rod with multiple segments to generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user and product desirable sensory characteristics (¶57). 
Regarding claim 2, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses wherein the assembly is configured to provide a different heat profile to each of first section and the second section (¶14, ¶16, ¶127 controlling the duty cycle provides different heat profiles to the sections).  
Regarding claim 4, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI may not explicitly disclose wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86, arranged coaxially).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would arrange the two sections along the axis of the device.  Further a person of ordinary skill in the art would use a cartridge with an upstream and downstream section of different compositions.  Doing so would allow the user to customize the smoking experience and mix flavors with tobacco.
Regarding claim 6, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses heating of the first section of aerosolizable material is initiated prior to heating of the second section (¶124).
Regarding claim 7, modified SILVESTRINI discloses the aerosol generating assembly according to claim 1, as discussed above.  SILVESTRINI further discloses at least two heaters, wherein the at least two heaters are arranged to respectively heat different sections of the aerosolizable material. SILVESTRINI discloses multiple heaters (¶18).  Specifically, SILVESTRINI discloses control circuitry 134 that provides a controlled power profile to the second heater 136 (Fig. 1(b), ¶127).  SILVESTRINI discloses multiple heaters may be added (¶18).
Regarding claim 9, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses a method for heating (¶125), in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118), an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118).  SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 so 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include a tobacco rod with a first and second composition providing separate volatile components  as taught in ROBINSON.  A person of ordinary skill in the art would obviously use the assembly of SILVESTRINI to provide heat to a tobacco rod with multiple segments to generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user and product desirable sensory characteristics (¶57).Regarding claim 10, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI further discloses providing a different heat profile to each of the aerosolizable material first and second sections having different compositions.  
Regarding claim 12, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI may not explicitly disclose wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material.
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86, arranged coaxially).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to wherein the first and second sections are cylindrical and each is arranged coaxially along the tobacco rod of aerosolizable material as taught in ROBINSON.  A person of ordinary skill in the art would arrange the two sections along the axis of the device.  Further a person of ordinary skill in the art would use a cartridge with an upstream and downstream section of different compositions.  Doing so would allow the user to customize the smoking experience and mix flavors with tobacco.
Regarding claim 13, modified SILVESTRINI discloses the method according to claim 9, as discussed above.  SILVESTRINI further discloses wherein the composition in the first section of the aerosolizable material is depleted in one or more volatile components relative to the composition in a second section (¶124).
Regarding claim 14, modified SILVESTRINI discloses the method according to claim 13, as discussed above.  SILVESTRINI further discloses wherein heating of the first section of aerosolizable material is initiated prior to heating of the second section (¶124).
Regarding claim 15, SILVESTRINI discloses an aerosol generating system (abstract).  SILVESTRINI discloses an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118), for use in an aerosol generating assembly (Fig. 1a, aerosol-generating system 100, ¶118).  SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leave and/or reconstituted tobacco (¶56, ¶58, ¶63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section as taught in SILVESTRINI and ROBINSON.  A person of ordinary skill in the art would obviously use the assembly to provide heat to a tobacco rod and generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user. 
Regarding claim 17, modified SILVESTRINI discloses the aerosolizable material according to claim 15, as discussed above.  SILVESTRINI further discloses the aerosolizable material being configured such that the section that is heated first in use is relatively depleted in one or more volatile components compared to the section that is heated second in use (¶124).
Regarding claim 18, modified SILVESTRINI discloses the aerosol generating assembly according to claim 15, as discussed above.  SILVESTRINI further discloses the article at least one of a cooling element or a filter (filter ¶52, ¶99 and the insulation portion 121 is considered to be cooling ¶121, Claim 8).
Regarding claim 19, SILVESTRINI discloses the aerosol generating assembly according to claim 18, as discussed above.  SILVESTRINI further discloses providing an aerosolizable material (Fig. 1a, aerosol-generating article 103, ¶118) containing two different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124); and wrapping the aerosolizable material and the at least one of a cooling element or filter (filter ¶52, ¶99 and the insulation portion 121 is considered to be cooling ¶121, Claim 8) in a wrapper material (Fig. 1a, housing 104, ¶118).  SILVESTRINI discloses that the aerosol-generating article is placed in the housing (¶118).  The insulating portion 121 is wrapped in the housing.  The disclosed filter would also necessarily enclosed (wrapped) in the housing.
SILVESTRINI may not explicitly disclose wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section.
SILVESTRINI teaches that the aerosolizable material comprises at least two sections have different compositions (Fig. 1a, first compartment 118 and second compartment 122, ¶124).  SILVESTRINI further teaches that the sections deplete at different rates (¶124).  SILVESTRINI further teaches that the control circuitry of the device can control the vapors released (¶125). 
ROBINSON teaches a smoking article with at least one form of tobacco that may include a cigarette incorporated with an electrically powered aerosol generating device (Abstract).  ROBINSON teaches that the tobacco material may be a rod (¶10, ¶23).  ROBINSON further teaches that two components can be located in the smoking article (¶43).  ROBINSON teaches that the cartridge 85 can contain an upstream segment 95 and a downstream segment 98 (Fig. 1, ¶86).  These segments may contain tobacco, flavors, and/or aerosol-forming material (¶86).  ROBINSON teaches that tobacco can be incorporated in other forms such as leave and/or reconstituted tobacco (¶56, ¶58, ¶63).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SILVESTRINI to include wherein the aerosolizable material comprises a tobacco rod and the tobacco rod comprises a first composition is a first section depleted in one or more volatile components relative to a second composition in a second section having a different compositions composition from the first section as taught in SILVESTRINI and ROBINSON.  A person of ordinary skill in the art would obviously use the assembly to provide heat to a tobacco rod and generate an aerosol.  Doing so would extract the desired aerosol from the tobacco rod through use of the electric heaters and deliver it to the user.  A person of ordinary skill in the art would be motivated to use multiple tobacco compositions in the different sections to customize the experience for the user. 

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues, “the delivery enhancing compound of Silvestrini is not a tobacco composition as recited by the second section of the last element of Applicant's claim.”
SILVESTRINI does not explicitly disclose a tobacco composition; SILVESTRINI teaches control circuitry which will allow for controlling the vapors released from the different sections (¶125).   However, ROBINSON teaches the use of a tobacco rod with multiple sections.  A person of ordinary skill in the art would obviously combine the teachings to control vapor release from an aerosol-forming material.  
Applicant argues, “Further, Silvestrini's teaching regarding relative volatile components between different sections of a tobacco rod is also inadequate, as Silvestrini only recognizes differing volatility between tobacco and non-tobacco materials. See, e.g., Silvestrini at [0074-87] (discussing the use of "volatile" within the Silvestrini specification and in particular in relation to the delivery enhancing compound). Silvestrini does not recognize, and thus cannot teach, relative volatility of different compositions of tobacco materials as is required by Applicant's claims.”  SILVESTRINI recognizes that the quantity of volatile liquid aerosolized is dependent on the temperature of the compartment being heated (¶15).  SILVESTRINI teaches that the different compartments are heated at different rates.  SILVESTRINI recognizes that the volatile liquid preferably comprises nicotine (¶16).  Aerosol-forming materials have inherent volatile properties.  Where there are two different compositions the volatility is expected to be different.  Applicant’s specification discloses that different compositions will result in differing volatility (¶43 and ¶57-¶58).  As noted by Applicant’s specification nicotine is a material affected by volatile delivery (¶43).  SILVESTRINI points to the same property and the quantity of volatile liquid will enable more usage events or puffs (¶15-¶16).   
Applicant argues, “the advantage associated with Applicant's claims, wherein "the composition in a first section is depleted in one or more volatile components relative to the composition in a second section is neither taught nor suggested by Silvestrini and Robinson, either alone or in combination.”   SILVESTRINI in view of ROBINSON meet all the claim limitations as explained above.  Therefore the currently pending claims are unpatentable.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5060671 A to Counts which teaches a flavor generating article with a plurality of charges heated sequentially to provide individual puffs (abstract).
US Patent 5505214 A to Collins which teaches an electric smoking article with heaters to heat portions of available flavor sequentially to the smoker (abstract).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747